       2:17-cr-20037-JES-JEH # 212        Page 1 of 16                                        E-FILED
                                                               Monday, 21 January, 2019 03:42:00 PM
                                                                       Clerk, U.S. District Court, ILCD

                    IN THE UNITED STATES DISTRICT COURT
                        CENTRAL DISTRICT OF ILLINOIS
                              URBANA DIVISION

UNITED STATES OF AMERICA,                 )
                                          )
       Plaintiff,                         )
                                          )
              vs.                         )      Case No. 17-CR-20037
                                          )
BRENDT A. CHRISTENSEN,                    )
                                          )
       Defendant.                         )

   THE UNITED STATES OF AMERICA’S SUR-REPLY TO THE DEFENDANT’S
     MOTION FOR AN ORDER ESTABLISHING RULE 12.2 PROCEDURES

       NOW COMES the United States of America, by John C. Milhiser, United States

Attorney for the Central District of Illinois, Eugene L. Miller and Bryan Freres, Assistant

United States Attorneys, and Department of Justice Trial Attorney James B. Nelson, and

respectfully files this sur-reply to the Defendant’s motion for an order establishing Rule

12.2 procedures. (R.162).

                               PROCEDURAL HISTORY

       The defendant filed his motion to establish Rule 12.2 procedures on December 3,

2018. (R. 162). On December 10, 2018, the United States filed a response to the

defendant’s motion, and proposed alternate Rule 12.2 procedures to the Court. (R.180).

On December 14, 2018, the parties presented oral argument on this issue before the

Court in Peoria. On January 4, 2019, the defendant filed a reply brief with regard to

Rule 12.2 procedures. (R.198). On January 11, 2019, the United States filed a motion for

leave to file a sur-reply on the limited issue of how the Supreme Court’s prevailing
       2:17-cr-20037-JES-JEH # 212         Page 2 of 16



clinical standard rule, as announced in Moore v. Texas affects the proper scope of the

Government’s rebuttal examination. (R.200). The Court granted the United States’

motion on January 14, 2019.

                                       ARGUMENT

       In his reply brief, the defendant contends that the United States’ rebuttal

examination must be limited to an extremely narrow scope. (R.198, at 11-19). The

defendant, who put his mental health into issue by filing a claim under Rule 12.2, seeks

to narrow the tests administered, the questions asked, and the material reviewed during

the rebuttal examination – all while demanding the presence of defense counsel. Id.

Each of those arguments contravenes the clinical standard.

1. The Court Must Consider the Prevailing Clinical Standard in Establishing Rule
   12.2 Procedures in this Case

       The Supreme Court recently reaffirmed that Courts may not substitute their own

judgment for that of the clinical community with regard to mental health issues that

arise in death penalty litigation. Moore v. Texas, ___ U.S. ___, ___, 137 S. Ct. 1039, 1048-

53 (2017). In Moore, the Texas Court of Criminal Appeals relied on the so-called “Briseno

factors,” Court-created adaptive functioning measures, and held that the defendant had

failed to satisfy his Atkins claim. Id. In reversing that decision, the Supreme Court held

that such reliance was improper, and that Courts must rely on the “prevailing clinical

standard,” as described in the applicable diagnostic manuals, when ruling on mental

health claims. Id.




                                              2
        2:17-cr-20037-JES-JEH # 212        Page 3 of 16



        Moore emphasized that clinicians, not lawyers and judges, should determine the

proper framework for diagnosing a mental health disorder. Id. at 1050 (noting that the

trial court improperly focused on multiple Briseno factors that were directly at odds

with the diagnostic manuals on the adaptive functioning determination). As Moore

recognized, current diagnostic manuals “offer ‘the best available description of how

mental disorders are expressed and can be recognized by trained clinicians[.]’” Id. at

1039 (quoting DSM–5, at xli). Although the views of medical experts do not “dictate”

the Court’s actions, such actions “must be ‘informed by the medical community’s

diagnostic framework[.]’” Id. at 1048 (quoting Hall v. Florida, 572 U.S. 701, 721 (2014)).

Put another way, the Court may not “disregard . . . current medical standards.” Id. at

1049.

        Although Moore was focused on intellectual disability, the Court’s logic is

equally apt in the Rule 12.2 context. Here, as in Moore, the Court is faced with the issue

of what information is, or is not, necessary and relevant to satisfy a mental health

diagnosis. As the Supreme Court made abundantly clear, the “trained clinicians” are in

the best position to inform the Court as to that decision for the simple reason that they

are “trained clinicians” and, as such, they consider these issues every day. Trained

clinicians, in turn, rely on diagnostic manuals rather than arbitrary factors created by

lawyers and judges. So, too, must this Court. Id. at 1048-53. To that end the United

States respectfully submits that the Court’s Rule 12.2 procedures should defer to the

DSM-5 as that manual is interpreted by trained clinicians.



                                              3
       2:17-cr-20037-JES-JEH # 212         Page 4 of 16



2. Defendant’s Attempts to Limit the United States’ Rebuttal Examination is
   Contrary to Controlling Caselaw and the Clinical Standard

   a. The rebuttal examination must consider, at a minimum, the known differential
      diagnoses to the disorders listed in the defendant’s Rule 12.2 notice

       The defendant repeatedly and incorrectly argues that the United States intends to

conduct an “unlimited” and “wide-ranging” examination in response to his Rule 12.2

notice. (R.198 at 11-19). The United States does not intend, nor has it proposed, a

fishing expedition for any possible mental health diagnosis. Rather, the United States

seeks only to have its own expert determine whether the defendant suffers from the

disorders that the defendant has given notice of. (R.161).

       The defendant claims that he suffers from a schizophrenic spectrum disorder or

other psychotic disorder. Fairness dictates that the United States have a full

opportunity to examine the defendant through a full psychological and/or psychiatric

examination. Kansas v. Cheever, 571 U.S. 87, 94 (2013). As Justice Sotomayor noted in

Cheever, this issue is akin to a defendant’s decision to waive his Fifth Amendment rights

at trial: defendants are not entitled to testify on their own behalf, and then refuse to

answer the government’s questions on cross-examination. Id. Having asserted that he

suffers from one or more specific disorders enumerated within DSM-5, the defendant

has waived the right to object to a “full examination” to determine whether or not the

asserted diagnoses are accurate.

       As noted in the United States’ Response, the scope of the “proper rebuttal

examination” in this case is dictated by the breadth of the defendant’s Rule 12.2 notice.

(R.180, at 12-17). The defendant’s notice cites to 35 pages of DSM-5, which include 12

                                              4
       2:17-cr-20037-JES-JEH # 212        Page 5 of 16



separate disorders. (R. 161) (citing DSM-5, at 87-122). Each of those disorders has its

own diagnostic features and differential diagnoses. Id. The United States cannot rebut

the defendant’s purported diagnoses without, at the very least, ruling out the

differential diagnoses listed in the diagnostic manual.

       Moreover, the defendant’s unsupported assertion that “the medical process of

differential diagnosis in psychiatry is not what the government represents it to be”

(R.198, at 16-17) is wrong. See Attachment One, Declaration of Dr. Robert L. Denney,

Psy.D., A.B.P.P., at ¶ 14 (hereinafter “Denney Declaration”).

       It is expected that when a clinician performs the diagnostic interviewing
       and testing, that any and all conditions that could relate to, or masquerade
       as, the referring concern be considered and ruled out. In fact, the practice
       of generating and ruling out alternative diagnoses is central to proper
       clinical standard of care.

Id. As Dr. Denney observes, the fact that an expert’s report does not specifically

indicate that differential diagnosis were ruled out does not mean that the process was

not performed. Id. ¶ 15. That is because the ruling out of differential diagnoses is a

necessary part of making a diagnosis – thus, by making a diagnosis, the psychologist is

stating that the differential diagnoses are not present. As noted by Dr. Denney, the

clinical standard requires the psychological examiner to utilize interviews and

instruments to “consider[ ] alternative symptoms and conditions that might explain the

concern at hand.” Id. ¶ 16 (citations omitted).

       Differential diagnoses are especially important because “[g]enerating a

differential diagnosis—that is, developing a list of the possible conditions that might

produce a patient’s symptoms and signs—is an important part of clinical reasoning.” Id.

                                             5
       2:17-cr-20037-JES-JEH # 212           Page 6 of 16



¶ 14. Accordingly, “[i]t would be impossible for a clinician to accurately diagnose

someone as ‘having a disorder on schizophrenia spectrum’ or ‘not having a disorder on

the schizophrenia spectrum’ unless that clinician has identified the presence and nature

of any condition that might be a differential diagnosis.” Id. ¶ 17.

       The Supreme Court requires the Courts to defer to the prevailing clinical

standard as defined in the applicable diagnostic manuals and applied by trained

clinicians. Moore, ___ U.S. at ___, 137 S. Ct. at 1048-53. The clinical standard clearly

states that differential diagnoses must be ruled out to make an accurate diagnosis.

(R.180, at 12-17); Denney Declaration, ¶¶ 14-17. Thus, Moore requires that the United

States’ experts be allowed to administer any instrument necessary to confirm or exclude

the presence of either: (a) a disorder on the schizophrenic or other psychotic spectrum;

or (b) a known differential diagnosis to such disorder.

   b. The United States’ experts should not be limited in the tests they administer or
      the questions that they are allowed to ask the defendant

       In performing the rebuttal examination according to the clinical standard, the

United States’ experts should be permitted to perform a complete examination using

whatever instruments or interviews are deemed necessary in their professional opinion.

United States v. Wilson, 920 F. Supp. 2d 287, 298 (E.D.N.Y. 2012); United States v. Hardy,

644 F. Supp. 2d 749, 751 (E. D. La. 2008).

       The defendant objects to this logic, contending that allowing the United States’

experts to fully examine the defendant without their prior knowledge of the tests would




                                               6
       2:17-cr-20037-JES-JEH # 212                     Page 7 of 16



violate the constitution. (R.198, at 7) (citing Estelle v. Smith, 451 U.S. 454, 470 (1981). 1 An

identical argument was rejected in Wilson, because Estelle involved a forced examination

where the defendant had not put his mental health in issue. 920 F. Supp. 2d at 303. In

Wilson, as here, the defendant gave notice of his intent to rely on a mental health claim,

thus waiving his constitutional rights as to the rebuttal examination. Id. (noting that

“when the defendant initiates a ‘defense of mental incapacity or disturbance,’ he makes a

limited waiver of his Fifth Amendment rights that permits the Government to conduct

an examination of the defendant as a “‘rebuttal to the psychiatric defense.’”) (citations

omitted). The United States’ rebuttal examination ought not to be limited to protect

rights that the defendant has waived.

       The defendant also contends that the United States’ experts should be limited in

the types of questions they ask or the subject matters they ask about. This is also a

violation of the clinical standard. Denney Declaration ¶¶ 9-12. As Dr. Denney explains,

       It would be contrary to the clinical standard for an examination to restrict the
       clinical interviewing of Mr. Christensen to a limited area of questioning, because
       the beliefs and feelings associated with the “excluded” facts and issues might
       very well encompass psychotic thinking or other thinking that would either be
       consistent with, or inconsistent with, a “Schizophrenia Spectrum or Other
       Psychotic Disorder” as defined by DSM-5.

Id. ¶ 10. Dr. Denney cites to numerous scientific texts that support his assertion of the

clinical standard. Id. ¶¶ 10-12. Any concerns about the results of such inquiry are



                                                                                             
       1 The defendant couches his reliance on Estelle v. Smith as a Sixth Amendment
consideration. (R.198, at 7). The courts have held that this right is also waived under
these circumstances. United States v. Byers, 740 F.2d 1104, 1121-22 (D.C. Cir. 1984);
Wilson, 920 F. Supp. 2d at 304-305; Sampson, 335 F. Supp. 2d 166, 247 (D. Mass. 2004).
                                                             7
       2:17-cr-20037-JES-JEH # 212                    Page 8 of 16



moot, because the prosecution team is forbidden from reading its experts reports until

after the defendant is convicted. Fed. R. Crim. P. 12.2(c)(2). Further, the defendant will

have an opportunity to move to suppress any objectionable portion of the experts’

testimony from the penalty phase. Given the numerous procedural safeguards in place,

the Court should follow the Supreme Court’s guidance and allow the United States’

experts to examine the defendant in accord with the clinical standard.

       Finally, the defendant asserts that the United States must be limited to a single

expert examiner. (R.198, at 7) (quoting United States v. Fell, 372 F. Supp. 2d 753, 761 (D.

Vt. 2005)). This assertion is remarkable, considering that two government experts

examined Donald Fell – a fact which is clearly stated on the very page cited by the

defendant. Fell, 327 F. Supp. 2d at 761 (noting that “[b]oth Drs. Wetzel and Rabun

conducted extensive interviews of the defendant at the direction of the government[,]”

and “Drs. Wetzel and Rabun . . . should be permitted to complete their evaluation[.]”).2

       Indeed, it is commonplace for multiple experts from both sides to examine a

federal capital defendant pursuant to a mental health claim. See, e.g., United States v.

Roof, 225 F. Supp. 3d 419, 420 (D.S.C. 2016) (holding that “[g]overnment mental health

experts may conduct examinations of Defendant necessary to rebut defense experts’

anticipated mental health testimony [offered under Rule 12.2(b)(2)]”); Wilson, 920 F.



                                                                                            
       2 The issue in Fell was whether the United States could appoint a third expert to
re-examine the defendant after the initial examinations had already been performed.
Fell, 327 F. Supp. 2d at 761-62. This is clearly not the case here. Moreover, the United
States notes that the plain language of Rule 12.2(c) does not limit the number of
examining experts in any way.
                                                            8
       2:17-cr-20037-JES-JEH # 212          Page 9 of 16



Supp. 2d at 300-01 (holding that the United States’ psychologist and psychiatrist could

both examine the defendant, as the examinations would not be duplicative); United

States v. Montgomery, 2014 WL 1516147, at ** 12-16 (W.D. Tenn. Jan. 28, 2014) (defendant

examined by two government experts); United States v. Northington, 2012 WL 4024944, at

**2-5 (E.D. Pa. Sept. 12, 2012) (allowing multiple experts to examine the defendant and

administer all of the tests that they deem appropriate). Thus, there is no basis to limit

the United States to a single expert.

3. Defendant’s Demand That His Counsel Be Present for the Rebuttal Examination
   Violates the APA Standard and is Contrary to Prevailing Caselaw

       Though he concedes that there is no legal basis for doing so, defendant insists

that his counsel should be present during the examination by the United States’ experts.

(R.198, at 19-20). In fact, such a request is universally rejected. See, e.g., Sampson, 335 F.

Supp. 2d at 247 (citing cases); see also Byers, 740 F.2d at 1121-22.

       The defendant’s request also runs afoul of the clinical standard. As Dr. Denney

explains, empirical research shows that the presence of a third party “alters the testing

session in such a manner that test results may no longer reflect a valid performance of

the examinee.” Denney Declaration ¶ 21. Furthermore, defense counsel’s presence

would be “inconsistent with the requirements for standardized test administration as

set forth in the APA’s Ethical Principles of Psychologists and Code of Conduct in that it

creates the potential for distraction and/or interruption of the examination.” Id.

(citations omitted).




                                               9
       2:17-cr-20037-JES-JEH # 212       Page 10 of 16



       Dr. Denney notes that the clinical standard excludes third party observers

because the presence of an observer makes the testing less reliable:

       Observer effects can be such that performance on more complex tasks decline in
       the observer’s presence, leading to a spuriously magnified picture of
       neuropsychological deficit. The sum total of the effect is to create unknown
       variability and cause the test results to not correspond to the tests’ established
       known error rates. Ultimately the effect makes the test results unreliable. A
       recent meta-analysis of third-party observer effects reveals that, overall, test
       results were significantly poorer when such observation occurred.

Id. ¶ 23 (citations omitted).

       The defendant conceded during oral argument on January 14, 2019, that there

were no third party observers present during the defendant’s examination by defense

experts – and certainly no one from the prosecution team was present. This difference

is critical, because the conditions of the government’s rebuttal examination should

mirror the defense’s examination as closely as possible to maximize the validity of the

rebuttal examination. As Dr. Denney points out,

       observation of an examination being conducted for a second opinion may
       fundamentally alter the test session, in comparison to the initial (unobserved)
       examination that the patient has already undergone, increasing the risk of
       motivational effects influencing the testing process. Observer effects can be
       magnified by the presence of involved parties who have a significant relationship
       with the patient (e.g. legal representatives or parents who have a stake in the
       outcome of the examination). In that the presence of third-parties or video
       camera has been reported to have largely an adverse effect on test performance,
       insistence on third-party observation may cynically be viewed as an attempt to
       maximize the likelihood that deficits, even potentially contrived ones, are
       observed during testing.

Id. ¶ 24 (citations omitted). In order to ensure test security and assessment accuracy, the

official position of both the National Academy of Neuropsychology and the American

Academy of Clinical Neuropsychology is that neuropsychologists “should make every

                                            10
       2:17-cr-20037-JES-JEH # 212       Page 11 of 16



effort to exclude observers from the evaluation.” Id. ¶ 26 (citations omitted). The

American Psychological Association has also published concerns about the presence of

observers. Id. (citation omitted).

       Given that the presence of defense counsel during the rebuttal examination

threatens its accuracy and validity, as recognized by courts and the neuropsychological

community alike, the defendant’s request for defense counsel to be present when the

United States’ experts examine the defendant must be rejected.

4. The Defendant Waived His Psychotherapist-Patient Privilege, and the Clinical
   Standard Requires the United States’ Experts to Review the Defendant’s Prior
   Mental Health Treatment Records As Part of Their Diagnosis

       Finally, the defendant contends that the United States’ experts should not have

access to prior mental health treatment records as part of their rebuttal examination.

This argument also runs afoul of both the law and the clinical standard.

       Defendant contends that the United States has not made a showing that such

records exist. (R.198, at 25). However, the defendant is in possession of discovery

provided by the United States that it received from the University of Illinois pursuant to

a subpoena. In its communications with University of Illinois counsel, the United States

was specifically informed that such material existed but would not be turned over until

the Court ordered them to do so. Moreover, as the defendant is aware, he sought out

and received mental health treatment while he was detained at the Macon County Jail.

In fact, the defendant was transferred to the Livingston County Jail, in part, because the

Livingston County jail has in-house mental health counselors and the defendant wanted



                                            11
       2:17-cr-20037-JES-JEH # 212         Page 12 of 16



to avail himself of that service. Thus, both the United States and the defendant are

aware that past mental health records exist.

       Not only do the records exist, the defendant has waived any privilege he may

have in keeping them confidential pursuant to Rule 501. This is true, because the

defendant waived that privilege by giving notice of his intent to present Rule 12.2

evidence, as such notice placed his mental health directly in issue in this case. See, e.g.,

United States v. Wilson, 2012 WL 3890951, at *7 (E.D.N.Y. Sept. 7, 2012) (citing John Doe

Co. v. United States, 350 F.3d 299, 303 (2d. Cir. 2003); Kronenberg v. Baker & McKenzie,

LLP, 747 F. Supp. 2d 983, 989 (N.D. Ill. 2010)). The United States’ experts are separately

entitled to any mental health records relied upon by the defendant’s experts because,

the defendant’s act of providing those records to an expert witness for use in this trial

waived the privilege. United States v. Bolander, 722 F.3d 199, 223 (4th Cir. 2013).

       The defendant’s mental health records at the University of Illinois and the Macon

County Jail are particularly relevant because, as defense counsel pointed out during the

suppression hearing, the defendant was taking prescription medication for depression

at the time of the offense. Depression and depressive disorders are specifically

enumerated as differential diagnosis for “Schizophrenic spectrum disorder and other

psychotic disorders.” DSM-5, at 93, 96, 104, 109. As noted above, the United States’

rebuttal examination must consider differential diagnoses to comply with the clinical

standard.

       More importantly, the clinical standard requires that the United States’ experts

review all prior mental health records prior to making a diagnosis. As Dr. Denney

                                              12
      2:17-cr-20037-JES-JEH # 212                    Page 13 of 16



explains, “the nature of neuropsychological examinations in the criminal forensic

setting is based on a multi-modal, multi-method examination.” Denney Declaration ¶ 5

(citation omitted). The examination “must include subjective accounts of relevant

issues (self-report during clinical interview), objective record review, and relevant test

data results. That objective record review during a thorough examination should

include any already-completed psychological and psychiatric examinations, because

past examinations can have an effect on current examinations.” Id.3

       The United States’ experts must be allowed access to the defendant’s mental

health records from the University of Illinois and the Macon County Jail, because past

mental health records “are relevant to ascertaining whether an examinee has symptoms

and signs of a mental illness.” Id. ¶ 27 (citation omitted). Indeed, “it would fall short of

proper clinical standard of practice, and possibly even be unethical to complete a

forensic mental health examination without obtaining available prior health records.”

Id. (citation omitted). As Dr. Denney explains, a mental health diagnosis that does not

consider past mental health records would be unreliable because:

       Most severe mental illnesses, such as Schizophrenia Spectrum Disorders and
       Other Psychotic Disorders, are rather enduring and indications of such
       conditions would almost certainly present themselves in past clinical records of
       adults. Thorough forensic mental health assessment requires a multi-data source
                                                                                            
       3 As noted in the United States’ Response, this review should include reports or
communications prepared by “non-testifying” defense experts. (R. 180, at 24-25)
(quoting Pawlyk v. Wood, 248 F.3d 815, 821-28 (9th Cir. 2001), cert. denied 534 U.S. 1085
(2002)). Not only is the fact-finder entitled to this evidence, the clinical standard
requires a review of all past examinations, because “past examinations can have an
effect on current examination.” Id.; Denney Declaration, ¶ 5. See also Williams v. Florida,
399 U.S. 78, 82 (1970) (noting that trial is a search for truth, not “a poker game in which
players enjoy an absolute right always to conceal their cards. . . .”).
                                                           13
       2:17-cr-20037-JES-JEH # 212                  Page 14 of 16



       model. . . that incorporates historical documents, including hospital/infirmary
       records because the natural course of the condition (i.e., its time of onset and
       evolution over time) must make clinical sense. Genuine mental health conditions
       make clinical sense over time. The clinical standard for both clinical and forensic
       psychological assessment clearly requires a review of any existing mental health
       treatment records in order to provide an accurate diagnosis.

Id. (citation omitted).

       The defendant has waived the psychotherapist-patient privilege as to mental

health treatment records at the University of Illinois and the Macon County Jail. The

prevailing clinical standard requires that the United States’ experts review those

documents as part of their rebuttal examination to ensure an accurate diagnosis.

Accordingly, the United States respectfully requests that the Court issue an order

declaring that the defendant has waived his privilege as to records for mental health

treatment at the University of Illinois and Macon County Jail so that the United States’

experts can obtain those records via subpoena.4

                                          CONCLUSION

       The Supreme Court requires that this Court use the prevailing clinical standard

in establishing Rule 12.2 procedures in this case. That clinical standard, as well as the

caselaw, requires that the United States’ experts be permitted to conduct a

comprehensive and thorough rebuttal examination. As part of this examination, they

should be entitled to utilize any testing instruments or interviews that they, in their



                                                                                           
       4 In the event that the Court does not allow the United States to appoint a
firewall counsel, the United States would respectfully request that the Court issue the
subpoena and disclose the records directly to both the United States’ experts and the
defendant, so as not to run afoul of Rule 12.2(c)(2).
                                                          14
       2:17-cr-20037-JES-JEH # 212        Page 15 of 16



clinical judgment, consider to be useful in determining whether the defendant suffers

the disorders listed in his notice, differential diagnoses to those disorders, or no

disorder at all. Their examinations must also include all of the defendant’s prior mental

health records. Defense counsel must be excluded from the examinations to preserve

their validity and reliability.

       Respectfully submitted,


       JOHN C. MILHISER
       UNITED STATES ATTORNEY

       /s/Eugene L. Miller                             /s/ James B. Nelson
       Eugene L. Miller                                James B. Nelson
       Assistant United States Attorney                Trial Attorney
       201 S. Vine St., Suite 226                      Capital Case Section
       Urbana, IL 61802                                United States Department of Justice
       Phone: 217/373-5875                             1331 F. Street NW, Room 625
       Fax: 217/373-5891                               Washington, DC 20004
       eugene.miller@usdoj.gov                         Phone: 202/598-2972
                                                       james.nelson@usdoj.gov

       /s/Bryan D. Freres
       Bryan D. Freres, Bar No. IL 6294791
       Assistant United States Attorney
       201 S. Vine St., Suite 226
       Urbana, IL 61802
       Phone: 217/373-5875
       Fax: 217/373-5891
       bryan.freres@usdoj.gov




                                             15
       2:17-cr-20037-JES-JEH # 212        Page 16 of 16



                               CERTIFICATE OF SERVICE

       I hereby certify that on January 21, 2019, I electronically filed the foregoing with

the Clerk of the Court using the CM/ECF system which will send notification of such

filing to counsel of record.



                                          /s/ James B. Nelson
                                          James B. Nelson
                                          Trial Attorney
                                          Capital Case Section
                                          United States Department of Justice
                                          1331 F. Street NW, Room 625
                                          Washington, DC 20004
                                          Tel: (202) 598-2872
                                          james.nelson@usdoj.gov




                                             16
